This opinion is subject to administrative correction before final disposition.




                                    Before
                     FULTON, 1  HITESMAN, and KOVAC,
                           Appellate Military Judges
                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Nicholas J. M C ELROY
       Cryptologic Technician Interpretive Petty Officer Second Class
                             (E-5), U.S. Navy
                                 Appellant

                               No. 201900106

                            Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Wilbur Lee, USMC. Sentence ad-
   judged 28 February 2019 by a general court-martial convened at Joint
   Base Pearl Harbor-Hickam, Hawaii, consisting of a military judge sit-
   ting alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 75 days, 2 and a bad-conduct discharge.
   For Appellant: Captain Scott F. Hallauer, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                           _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).




   1 Except for administrative processing, this decision was finalized before Senior
Judge Fulton detached from the Court.
   2  The Convening Authority suspended confinement in excess of 56 days pursuant
to a pretrial agreement.
                  United States v. McElroy, No. 201900106


                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2